COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


MURRAY ELECTRICAL PRODUCTS
AND
TRAVELERS INDEMNITY COMPANY                    MEMORANDUM OPINION *
 OF ILLINOIS                                       PER CURIAM
                                                JANUARY 7, 1997
v.   Record No. 1860-96-3

PATRICIA ANN CRAWFORD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (William Orr Smith, on briefs), for
           appellants.

           (Roger A. Ritchie; Roger A. Ritchie &
           Partners, P.L.C., on brief), for appellee.



     Murray Electrical Products and its insurer contend that the

Workers' Compensation Commission erred in finding that Patricia

Ann Crawford proved she sustained an injury by accident arising

out of and in the course of her employment on November 23, 1994.

 Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    Rule 5A:27.

     In rendering its decision, the commission found as follows:
               At the hearing on July 13, 1995, the
          claimant clearly described the sudden onset
          of pain as she sat down at her workstation
          after returning with a pan of hubs which she
          had just removed from a barrel. The onset of
          pain was sudden and commenced almost
          immediately upon her removal of the hubs from
          the barrel, which was necessary to tip in
          order to "rake" them out. The weight of the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
            pan of hubs was reported to Dr. Brothers as
            being some 30 to 40 pounds. The injury
            itself is documented by the medical evidence.


     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."     Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).    Crawford's testimony provides credible

evidence to support the commission's finding that she proved an

identifiable incident resulting in a sudden mechanical change in

her body.   Thus, that finding is conclusive on this appeal.
James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382
S.E.2d 487, 488 (1989).

     In rendering its decision, the commission considered the

various medical histories and Crawford's recorded statement, and

the commission resolved any inconsistencies in this evidence in

favor of Crawford.   "In determining whether credible evidence

exists, the appellate court does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of

the credibility of the witnesses."     Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).     "The

fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."     Id.

     For the reasons stated, we affirm the commission's decision.



                                   2
    Affirmed.




3